Per Curiam.
The plaintiffs in an equitable action sought relief as to several distinct matters. Certain pleas were filed which sought affirmative relief. On submission to the judge, without a jury, a decree was rendered, granting certain relief and denying relief as to some of the particular matters, leaving undisposed of" other matters of relief of a substantial and material character, and declaring that as to such matters the case would be held open for future disposition; and further providing for the filing of additional pleadings. The plaintiffs excepted. Held:
1. The decree is somewhat confused, but it sufficiently appears, in so far as it affects the plaintiffs, that it did not dispose of the whole case. Without dealing with other questions made by the bill of exceptions, the assignment of error which complains that the whole case was not decided requires a reversal.
2. The assignments of error in the bill of exceptions to the judgment overruling the demurrer to certain pleas are not now decided; but, under the peculiar facts of the case, leave is granted to treat and consider the official copy of the bill of exceptions on file in the trial court as exceptions pendente lite.

Judgment reversed.


All the Justices concur, except Fish, C. J., absent.